       Case 2:21-cv-00666-JJT Document 81 Filed 05/27/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   National Payment Systems LLC,                      No. CV-21-00666-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   BSR Acquisition Company LLC,
13                  Defendant.
14
15           At issue are the parties’ Joint Motion to Seal Filed Documents (Doc. 76) and
16   Defendant’s Motion to Seal Document (Doc. 77).
17           In the Ninth Circuit, courts “start with a strong presumption in favor of access to
18   court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
19   2016) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
20   2003)). “In order to overcome this strong presumption, a party seeking to seal a judicial
21   record must articulate justifications for sealing that outweigh the historical right of access
22   and the public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447
23   F.3d 1172, 1178–79 (9th Cir. 2006). Where a document is “more than tangentially related
24   to the merits” of a case, the party seeking to seal the document must demonstrate
25   “compelling reasons to keep the documents under seal.” Ctr. for Auto Safety, 809 F.3d at
26   1103.
27           The parties have provided sufficient compelling reasons to request the sealing of
28   two already-filed documents, the Reply (Doc. 75) to Plaintiff’s Motion for Relief
       Case 2:21-cv-00666-JJT Document 81 Filed 05/27/21 Page 2 of 2



 1   Regarding Defendant BSR Acquisition Company LLC’s Inability to Pay on a Judgment,
 2   and Plaintiff’s Motion (Doc. 74) to Strike Declaration of Brian Goudie in Support of
 3   Defendant BSR Acquisition Company LLC’s Response to Plaintiff’s Motion for Relief
 4   Regarding Inability to Pay on a Judgment. Likewise, Defendant has provided sufficient
 5   compelling reasons to file under seal the Response (presently lodged under seal at Doc. 78)
 6   to Plaintiff’s Motion to Strike Declaration of Brian Goudie. Specifically, the parties have
 7   stated that the subject documents contain confidential business and financial data, the
 8   disclosure of which could harm the parties’ competitive standing. See Kamakana, 447 F.3d
 9   at 1179. Moreover, the Court takes into account the expedited nature of the subject briefing
10   in conjunction with Plaintiff’s Motion for Temporary Restraining Order.
11          IT IS THEREFORE ORDERED granting the parties’ Joint Motion to Seal Filed
12   Documents (Doc. 76) and Defendant’s Motion to Seal Document (Doc. 77).
13          IT IS FURTHER ORDERED that the Clerk of Court shall seal the already-filed
14   documents at Docs. 74 and 75.
15          IT IS FURTHER ORDERED that the Clerk of Court shall file under seal the
16   document presently lodged under seal at Doc. 78.
17          Dated this 26th day of May, 2021.
18
19                                         Honorable John J. Tuchi
                                           United States District Judge
20
21
22
23
24
25
26
27
28


                                                -2-
